Citation Nr: 1309381	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-16 568A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure (Agent Orange). 

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with a history of symptomatic photophobia, history of mild diabetic retinopathy, and bilateral cataracts. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 26, 2011. 

4.  Entitlement to a TDIU due to service-connected disabilities other than posttraumatic stress disorder with major depressive disorder (psychiatric disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In September 2011, the Board remanded the above issues for additional development.

In an April 2012 rating decision, the RO increased the evaluation for the Veteran's service-connected psychiatric disability to 100 percent, effective May 26, 2011.  As such, the Board has recharacterized the Veteran's TDIU claim as set forth on the title page.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In the present case, the appellant in February 2013 withdrew this appeal prior to the promulgation of a decision by the Board.  Therefore, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


